Although the evidence might authorize a different verdict, where there is enough to support the verdict found, the judgment of the trial court refusing a new trial on the general grounds will not be disturbed. See Code (Ann.), § 70-202, and annotations under catchwords, "Any evidence." *Page 430 
The judgment of the trial court, overruling the motion for a new trial on the general grounds only is without error.
Judgment affirmed. MacIntyre, P. J., and Gardner, J.,concur.
                         DECIDED JULY 16, 1948.
The defendant in error, J. S. Griffin, hereinafter referred to as plaintiff, was engaged in farming upon the lands of the plaintiff in error, K. M. Lasseter, hereinafter referred to as the defendant, under a contract by the terms of which there were to be certain specified divisions of the crops produced by the plaintiff upon the land of the defendant. The only part of said contract material to this decision has to do with an $800 check issued by the Plantation Co. Inc., to the defendant as reimbursement for the cancellation of a contract between the Plantation Co. and the defendant by the terms of which the defendant was to plant and produce 10 acres of sweet potatoes to be sold to the Plantation Co. for dehydration and resale to the U.S. Government. The Government canceled its contract with the Plantation Co., which in turn canceled its contract with the defendant.
The petition of the plaintiff with reference to this item alleged substantially as follows: That during the existence of the contract referred to hereinbefore between the plaintiff and the defendant, the defendant informed the plaintiff that he had a contract with the Government to grow 10 acres of sweet potatoes during the year 1945, and that he would give to the plaintiff as a part of the consideration for his farming said land, 1/2 of the amount paid him by the Government. That is, the defendant had already made the contract with the Government as to said 10 acres of sweet potatoes to be produced on said land, and that he would pay to the plaintiff 1/2 of such amount as he received from the Government for producing said 10 acres of sweet potatoes; that the Government did not desire the said sweet potatoes and the same were sold under an agreement between the plaintiff and the defendant that each was to receive 1/2 from the proceeds derived from the sweet potatoes and that the defendant would pay to the plaintiff 1/2 of such check as he received from the Government for producing said potatoes. By way of amendment the plaintiff alleged that the $800 check for the potatoes was received by the defendant on March 11, 1946; *Page 431 
that after bringing the suit plaintiff learned that the check in question was issued to the defendant by the Plantation Co. Inc., and not by the U.S. Government. Plaintiff alleges that he has fully complied with the contract; that he received 1/2 the sales price of the potatoes which were sold elsewhere; that he has demanded payment of the $400 which is 1/2 of the proceeds of the check from the Plantation Co. Inc., and that payment thereof was refused by the defendant.
The defendant, answering this phase of the case admits that the potatoes were grown in accordance with the contract; that the same were harvested and sold and the plaintiff paid 1/2 of the sales price thereof. He denies that the plaintiff is entitled to any part of the proceeds of the check he received from the Plantation Co. Inc.
On the trial of the case the evidence pertaining to this phase of the contract, construing it in its light most favorable to support the verdict, authorized the jury to find that the plaintiff, under the terms of the contract was to receive not only 1/2 of the sales price of the potatoes, but 1/2 of all sums recovered by the defendant in connection with his contract to produce the potatoes.
The jury returned a verdict in favor of the plaintiff in the sum of $400, and judgment was entered accordingly. The defendant filed a motion for a new trial on the general grounds only. The trial judge overruled the defendant's motion for a new trial and this judgment is assigned as error.